Citation Nr: 1414362	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  04-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury, including memory loss, personality changes, sleeping problems, and cognitive defects (TBI disability).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active military service from November 1981 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the matter was subsequently transferred to the RO in Nashville, Tennessee.

In December 2007, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In January 2008, the Board remanded the Veteran's current claim for additional development.

In December 2008, the Board denied the Veteran's increased rating claim.  The Veteran entered a timely appeal to the U. S. Court of Appeals for Veterans Claims (Court).  By a Memorandum Decision dated March 2011, the Court vacated the Board's decision and remanded the case to the Board for readjudication consistent with the March 2011 decision.

In September 2011, the Board denied the Veteran's increased rating claim and remanded the issue for entitlement to total disability rating due to individual unemployability (TDIU) in compliance with the March 2011 Court decision.  The Veteran entered a timely appeal to the U. S. Court of Appeals for Veterans Claims (Court).  By a Memorandum Decision dated March 2013, the Court vacated the portion of the Board's decision denying an increased rating and remanded the case to the Board for readjudication consistent with the March 2013 decision.

As the RO has not had the opportunity to complete the requested development for the issue of TDIU in accordance with the September 2011 Board remand, the claim is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2011 Board decision, the Board adjudicated the Veteran's claim for a higher rating for residuals of traumatic brain injury based on the criteria for Diagnostic Code 8045 in effect prior to the October 23, 2008 revision of 38 C.F.R. § 4.124a.  The Court vacated this decision stating that the Board must consider the amended version of 38 C.F.R. § 4.124a in this matter.  

The Veteran claims that a higher rating is warranted due to his cognitive impairment and emotional/behavioral dysfunction.  The most recent VA examination in this case is dated March 2008, which was conducted prior to the effective date of the current rating criteria.  Where the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Reexamination under 38 C.F.R. § 3.327 is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who have treated him for his claimed residuals of TBI.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  After associating all outstanding records with the claim folder, schedule the Veteran for an examination to assess the current nature and severity of his service-connected TBI residuals, specifically cognitive impairment and emotional/behavioral dysfunction.  The claim folder must be made available to and reviewed by the examiner.  All appropriate tests and studies must be conducted.  

The examiner must identify all TBI residuals under the amended version of 38 C.F.R. § 4.124a and provide an opinion as to whether the Veteran's complaints of cognitive impairment and emotional/behavioral dysfunction are residuals of his service-connected TBI.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


